Title: From George Washington to Francis Dana, 9 June 1778
From: Washington, George
To: Dana, Francis


                    
                        Dear sir.
                        Head Quarters Valley Forge 9th June 1778
                    
                    I was favoured with a resolution of Congress of the 4th Inst., by which you are appointed to assist in the arranging of the army. As so important a matter ought not to be delayed I would be glad to see you at camp as soon as possible; and to know when I can have that pleasure. I am &c.
                    
                        Go: Washington
                    
                